EXHIBIT SECRETARY OF STATE I, BILL JONES, Secretary of State of the State of California, hereby certify: That the attached transcript of 1 page(s) has been compared with the record on file in this office, of which it purports to be a copy, and that it is full; true and correct. IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the State of California this day of FEB 22 2000 /s/ Bill Jones Secretary of State ARTICLES OF INCORPORATION OF FEEL GOLF CO., INC. ARTICLE I The name of this corporation is FEEL GOLF CO., INC. ARTICLE II The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of California other than the banking business, the trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code, ARTICLE III The name and address in the State of California of this Corporation's initial, agent for service of process is: LEE
